Citation Nr: 1704961	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant is the Veteran's surviving spouse for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.  He died in August 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In June 2010, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) benefits claiming she was the Veteran's surviving spouse.  On her application she identified that she and the Veteran had been married in October 1967 and had later divorced in October 2002.  In the November 2010 decision, the appellant was not found to be the surviving spouse of the Veteran for VA benefit purposes.  

In June 2014, the Board remanded the case to schedule the appellant for a requested hearing.  In March 2016, the appellant provided testimony before the undersigned by videoconference hearing.  


FINDINGS OF FACT

1.  The appellant and the Veteran were not legally married at the time of the Veteran's death in August 2003.
2.  The Veteran did not file a claim for VA benefits during his lifetime.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse have not been met.  38 U.S.C.A. §§ 101, 103, 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to this claim because resolution of the claim turns on statutory interpretation, rather than the evidence.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).

II.  Status as Surviving Spouse

The Appellant seeks recognition as the Veteran's surviving spouse for VA benefits purposes.  Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

A surviving spouse of a veteran may be eligible for dependency and indemnity compensation (DIC) benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant must meet the requirements for a "surviving spouse" under 38 C.F.R. § 3.54 and 38 U.S.C.A. § 5121(a). 

The record shows the Veteran and the Appellant were married in October 1967 and divorced in October 2002.  The Veteran passed away in August 2003.  These facts are not in dispute.  As the Veteran and the appellant were not married at the time of his death, the appellant does not qualify as the surviving spouse of the Veteran.

The Board notes that the Veteran's death certificate listed his cause of death as due to non-small cell lung cancer.  The Veteran's daughter filed a claim for service connection for the cause of the Veteran's death in November 2003.  In a December 2003 rating decision, the RO granted service connection for the cause of the Veteran's death (as based on a presumption of service connection for lung cancer based on Agent Orange exposure during service in Vietnam), as well as basic eligibility to Dependents' Educational Assistance.  

The Board has considered whether the appellant could be entitled to the benefit sought on another basis.  This requires a discussion of the Nehmer class of veterans.  In this regard, there is an exception to the regulations regarding effective dates for disability compensation that involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  A Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease."  38 C.F.R. § 3.816 (b)(1)(ii).  Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309 (e).  38 C.F.R. § 3.816 (b)(2).  Respiratory cancer, including cancer of the lung, is one such listed disease.  Id.; 38 C.F.R. § 3.309 (e).  

This regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  However, these provisions are inapplicable here.  

Respiratory cancers were added to the presumptive list under section 3.309(e) in February 1994.  However, the Veteran never filed a claim for service connection, or for any other VA benefit, during his lifetime.

Thus, the Veteran did not have a claim for service connection for lung cancer that was pending before VA on May 3, 1989; nor was a claim received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease; nor was a claim previously denied between September 25, 1985, and May 3, 1989.  Thus, there is not basis for establishing a claim to benefits as controlled by 38 C.F.R. § 3.816 and the Nehmer provisions.

Furthermore, the appellant's claim does not meet the requirements for Nehmer consideration for a DIC claim under 38 C.F.R. § 3.816 (d)(1) or (d)(2).  This is true because the DIC claim was not pending before VA on May 3, 1989, was not received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, and was not previously denied between September 25, 1985, and May 3, 1989.  As the Veteran died in August 2003, the DIC claim could not have met these criteria.

Even had the appellant's DIC claim met the requirements of § 3.816(d) (1) or (d)(2), 38 C.F.R. § 3.816(e)(1) states that the provisions of this section will not apply if payment to a Nehmer class member based on a claim described in paragraph (c) or (d) of this section is otherwise prohibited by statute or regulation, as for example, where a class member did not qualify as a surviving spouse at the time of the prior claim or denial.  

Here, while there was no "prior claim" that would have brought the Nehmer considerations into play, it is clear that even had the appellant's claim been covered under the Nehmer framework, the "surviving spouse" requirements of 38 C.F.R. § 3.54(c), addressed above, would still have precluded her from entitlement to DIC.

Finally, to the extent that the Appellant is arguing that surviving spouse status should be conferred on her on the basis of equity, as she was married to the Veteran for more than 30 years before he left her and their children, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board is sympathetic to the Appellant's claim.  Nevertheless, the fact remains that the Appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA benefit purposes.



ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


